Filed 9/25/20 Kostanian v. Ticor Title Co. of Cal. CA2/5
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
 has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


  MARINA KOSTANIAN,                                            B294961

            Plaintiff and Appellant,                           (Los Angeles County
                                                               Super. Ct. No. BC587999)
            v.

  TICOR TITLE COMPANY
  OF CALIFORNIA.,

       Defendants and
  Respondents.


      APPEAL from an order of the Superior Court of Los
 Angeles County, Deirdre Hill, Judge. Affirmed.
      Cliff Dean Schneider, for Plaintiff and Appellant.
      Fidelity National Law Group, Kevin R. Broersma, for
 Defendant and Respondent.
                 __________________________
       Plaintiff and appellant Marina Kostanian appeals the
trial court’s order granting defendant and appellant Ticor
Title Company of California’s (Ticor) motion for nonsuit
following presentation of Kostanian’s case-in-chief.
       Kostanian entered into a purchase agreement to sell
commercial property, and contacted Ticor to handle escrow.
A Ticor agent represented to Kostanian that the buyer had
made the initial deposit of $100,000 per the purchase
agreement, but the buyer had not. Kostanian declined to
accept a subsequent offer to lease the property based on her
belief that the deposit had been made and the sale would
occur. The buyer never made the deposit and the planned
sale fell through. When Kostanian contacted the broker who
had presented her with the lease offer, the offer was no
longer available.
       Kostanian brought suit, alleging that Ticor’s
misrepresentation deprived her of the opportunity to accept
the lease and accompanying profit. The trial court granted
nonsuit in Ticor’s favor on the bases that (1) Ticor’s
misrepresentation was not a substantial factor in causing
the harm Kostanian alleged as a matter of law, and (2)
Kostanian’s reliance on Ticor’s misrepresentation was
unreasonable. Kostanian contends the trial court erred.
       We agree with the trial court that Ticor’s
misrepresentation was not a substantial factor in causing
Kostanian’s alleged damages as a matter of law, and we
affirm the trial court’s order granting nonsuit.




                             2
                           FACTS

Trial

      On June 26, 2017, Kostanian filed the operative third
amended complaint alleging fraudulent misrepresentation
against Ticor.1 Trial commenced on November 13, 2018.
The following evidence was presented to the jury in
Kostanian’s case-in-chief:
      In 2007, Kostanian purchased property located at
5802-5806 Willoughby Avenue, in Los Angeles, California
(the property). She obtained construction loans totaling
approximately $2.3 million to demolish the existing
structure and build commercial property. When the
construction was completed in 2014, Kostanian’s lender
required her to either lease or sell the property. She entered
into an exclusive three-month contract with real estate
broker John Anthony of the Charles Dunn Company, Inc.,
and put the property up for sale.
      The week prior to expiration of their exclusive contract,
Anthony presented Kostanian with an offer from a buyer




     1  Kostanian agreed to dismissal of the only other cause
of action against Ticor, her fourth cause of action for
negligent misrepresentation.




                              3
willing to purchase the property for $3.4 million.2 Anthony
acted as a dual agent, representing both Kostanian and the
buyer in the transaction. On May 13, 2014, Kostanian and
the buyer executed a purchase agreement. Under the terms
of the agreement, the buyer was to deposit $100,000 into
escrow within two business days of execution of the sales
contract. The buyer was to deposit another $100,000 within
five business days of inspection. At the time Kostanian and
the buyer signed the contract, they had not chosen an escrow
company to use.
      On May 20, Anthony e-mailed Ticor agent Michael
Mahoney: “I need title and escrow quotes for $3.4 flex
building I’m opening escrow on today. Vacant and selling to
a user. Need your best pricing on this deal.”
      Mahoney responded: “The escrow fee is a total of
$3,375.00 or $1,687.50 each.”
      Anthony replied: “Please send me wiring instructions.
Thank you.”
      Anthony selected Ticor as the Escrow Company
sometime after Kostanian had entered the purchase
agreement with the buyer; Anthony informed Kostanian that
escrow had been opened on or shortly after May 20.



     2The original term of the agency agreement was from
February 17 to May 18, 2014, but the exclusivity period was
automatically extended because Anthony procured a buyer
and the sale was in progress at the time that the contract
would have expired.



                             4
      On May 21, Anthony and Mahoney again exchanged e-
mails:
      Mahoney wrote: “Attached find wiring instructions per
your request. We will need the amount of your commission
and the contact information for the buyer and seller. We will
need to confirm the terms of the note (Interest rate, payment
schedule, principal reductions dates). Thanks.”
      Anthony responded: “The Seller financing is at 7% and
is interest only. It is a 12 month term and they are
financing $900,000. $150,000 against the principal is to be
paid in 30 days, another $250,000 within 90 days (from
origination) and the remaining $500,000 by the end of the 12
month term.”
      On May 27, Mahoney e-mailed Anthony: “We have not
received the buyers deposit yet.”
      On May 28, Anthony responded: “Working on it now.
Please send me the escrow instructions for the Seller. They
also need an estimated closing statements for their lender.”
      Mahoney responded: “What is your commission?”
      Anthony replied: “4% to Charles Dunn.”
      On the same day, Kostanian called Mahoney regarding
the documents she was required to provide to her lender.
Mahoney told Kostanian that “you don’t have a deposit.”
      Kostanian was shocked by this news. She called
Anthony to confirm the status of the sale. She told Anthony
that Mahoney had said there was no deposit. Anthony
responded, “‘What are you saying? . . . What are you talking
about? Mike wouldn’t say that. Call him in ten minutes. . . .




                             5
You have a deposit. Call him in ten minutes.’” Anthony told
Kostanian that she misunderstood Mahoney, and again
stated that she had received a deposit.
      Kostanian believed that she had misunderstood
Mahoney because English is her second language. She told
Anthony she would call Mahoney back, but she did not call
Mahoney again that day because she was embarrassed that
she misunderstood him.
      Later that day, Mahoney e-mailed Anthony: “Attached
find sample commission and escrow instructions for your
review. Please advise of any changes and/or corrections.”
      Anthony responded: “Did you tell the Seller that we
did not open Escrow?”
      Mahoney replied: “I told the seller that we have not
received the deposit yet.”
      The attached draft instructions were dated May 28,
2014, and were printed on Ticor letterhead. The instructions
referenced the parties’ purchase agreement dated May 9,
2014, and expressly stated that “Escrow Holder is not a
party” to that agreement. The escrow instructions stated
that they were comprised of the instructions in the draft
along with those in the purchase agreement, and that the
instructions in the draft controlled in the event of any
conflict. The instructions included a provision under a
section entitled “Clarification of Duties” that stated: “The
agency and duties of Escrow Holder commence only upon
receipt of copies of these Escrow Instructions executed by all




                              6
parties.” Finally, the draft instructions included signature
blocks for Kostanian and the buyer.
      On the next morning, May 29, Mahoney e-mailed
Anthony: “If you have had a chance to review the escrow
instructions and they are good let me know. The seller
needs a copy to send to her existing lender.” Anthony never
responded to Mahoney’s requests to review the draft
instructions.
      Mahoney then e-mailed Kostanian, carbon-copying
Anthony. The e-mail stated, “Per your request attached find
copy of the escrow instructions. Please advise of anything
further is required.” Mahoney attached the executed
purchase agreement and the same draft escrow instructions
that he sent to Anthony the day before. The draft escrow
instructions inaccurately stated: “Buyer(s) have deposited
with escrow, receipt of which is hereby acknowledged an
initial deposit in the amount of $100,000.00.” The
instructions had not been executed by either Kostanian or
the buyer.
      After receiving this email, Kostanian was relieved
because she believed the deposit had been made. She called
Mahoney to thank him for forwarding the purchase
agreement and escrow instructions. During their
conversation, Kostanian testified that Mahoney reassured
her, stating, “[Y]ou’re fine. You have a deposit.”3

     3 We note, but given the procedural posture of this
appeal do not consider, that Mahoney testified to the




                              7
      On June 3, Mahoney e-mailed Anthony to inquire
about the buyer’s deposit:
      Mahoney wrote: “The buyer has not sent us his deposit
yet.”
      Anthony wrote: “When do his contingencies expire?”
      Mahoney responded: “Based upon 1.2 of the contract it
is 20 days from acceptance. Assuming the seller accepted
the agreement when you opened the escrow on the 20th his
contingency expires on June 9, 2014. The seller did not date
the contract so acceptance is an assumption. The contract
also used the date the buyer receives the property
information sheet as a starting time for the physical
inspection. I am not sure when the buyer received the
property information sheet.”
      Anthony responded: “I have the 10th. We may be
switching Buyers. He says that he will be proceeding but is
too busy and non-responsive. I will keep you posted.”
      Mahoney replied: “No problem.”
      On June 4, Kostanian received an e-mail from real
estate broker Elizaveta Kirillova with an offer to lease the
property:
      Kirillova wrote: “Hi Marina, [¶] If you are still
interested to lease your commercial building located at 5608
Willoughby Ave., LA CA 90038, please consider the offer.
Potential tenant is the owner of good and reputable

contrary about this conversation: He stated he again told
Kostanian that Ticor had not received a deposit from the
buyer.



                             8
company, looking for art studio space in Los Angeles. Really
serious client, ready to move in ASAP with verified assets
and excellent credit. She also has 5 other Res, and is a
current shareholder of ITOA transportation company in LA.
Please let me know regarding your decision in any case.”
      A commercial lease agreement signed by the
prospective tenant, a check for the first month’s rent and
security deposit, and the credit report of the prospective
tenant were attached to the e-mail. Under the terms of the
proposed lease, the tenant agreed to pay $24,500 in rent per
month for five years.
      Kostanian shared the offer with Anthony. He
admonished her for entertaining an offer from another
broker in contravention of their exclusive agreement. He did
not disclose that the buyer he represented had not made the
initial $100,000 deposit.
      On June 5, Kostanian rejected the lease offer because
she believed Ticor had received the buyer’s deposit and the
sale was going forward.
      She e-mailed Kirillova: “Dear Liza, Thank you for your
offer. Please be informed that I am in a process to sell my
property already. To be honest I would better sell it rather
that lease, but I would definitely can keep your offer as a
back up offer. In that case I would like to review your
client’s business and personal Tax return for the last three
years.”
      On June 13, 2014, Kostanian called Mahoney to ask
whether the buyer had made the second $100,000 required




                             9
by the purchase agreement. Mahoney told Kostanian that
escrow had never been opened and that no deposit had ever
been received. Kostanian asked why Mahoney had sent her
the escrow instructions. Mahoney replied that Anthony had
requested that he send the instructions to her and that she
should speak with Anthony regarding the matter.
      That same day, Mahoney e-mailed Anthony the escrow
instructions and purchase and sale agreement, per
Anthony’s request:
      Mahoney wrote: “Here are the instructions and PSA.”
      Anthony responded: “I have advised the Seller to
terminate. The Buyer continues to say the full deposit is
being wired. Clearly he is stalling or a liar. We have a good
back up Buyer waiting.”
      Mahoney replied: “Since we never sent anything to the
buyer we do not need to cancel the escrow. The seller is
anxious.”
      Prior to June 13, Anthony did not tell Kostanian that
the initial deposit had not been made.
      On June 14, Kostanian contacted Kirillova about the
lease offer, but the offer was no longer open.
      Kostanian eventually sold the property to a different
buyer in December for $3,375,000.

Motion for Nonsuit

    After the close of Kostanian’s case-in-chief, Ticor
moved for nonsuit pursuant to Civil Code section 581c.




                             10
      At the hearing, Kostanian argued that the court must
deny the motion for nonsuit because she had presented
evidence to support each of the elements of fraud:
misrepresentation, knowledge of falsity, intent to induce
reliance, justifiable reliance, and resulting damage. Ticor
did not contest that the escrow instructions Mahoney sent to
Kostanian incorrectly stated that the buyer had deposited
$100,000, and Kostanian testified that Mahoney verified the
deposit had been made in a phone call with her the same day
she received the instructions. Both were evidence that Ticor
made a false statement to Kostanian. Evidence was
presented that Mahoney knew his statement was false—
Mahoney testified that he knew the deposit had not been
made. Kostanian presented evidence of inducement—
Mahoney testified that he was aware Kostanian intended to
give the escrow instructions to her lender. Kostanian
reasonably relied on the misstatement and declined the lease
offer because she believed she was in a transaction.
Kostanian’s belief in the truth of Mahoney’s statement was
therefore a substantial factor in causing her harm. Her
damages were the loss of the profit she would have made on
the $24,500 per month rent that she would have collected
under the lease.
      Ticor responded that Kostanian’s losses should not be
attributed to Mahoney’s misrepresentation, but instead to
the lack of communication between Kostanian and Anthony.
As Kostanian’s agent, Anthony’s knowledge was imputed to
Kostanian under Civil Code section 2332. After Mahoney




                            11
allegedly misrepresented that Ticor had received the deposit,
and before Kostanian received the lease offer, Mahoney
informed Anthony by e-mail that Ticor had not received a
deposit from the buyer. Anthony acknowledged by e-mail
the same day that the deposit had not been made.
Kostanian could not have suffered harm as a result of the
misrepresentation because her agent had been informed and
had acknowledged that there was no deposit only 24 hours
before Kostanian was presented with the lease offer.
      Ticor further argued that it would be unfair to hold it
responsible. The deposit was due in mid-May, but was never
received despite Mahoney’s multiple e-mails alerting
Anthony to the problem. It was undisputed that the escrow
instructions were never executed, and that the buyer never
responded to the wiring instructions. Escrow officers do not
owe a duty to either a seller or a buyer until the escrow and
wiring instructions have been signed by both parties and the
deposit has been received. Neither occurred in this case.
Kostanian knew she had not signed the escrow instructions.
Ticor was not responsible for the buyer’s failure to perform.
      Kostanian responded that Mahoney never warned her
that the instructions were draft instructions. An escrow
agent is an agent of both the buyer and the seller, and as the
only person who could verify whether the deposit had been
made, it was Mahoney’s duty to inform her that the deposit
had not been made. If Anthony’s knowledge could be
imputed to Kostanian, a principal would have no recourse
when defrauded if two agents were involved—each could




                             12
argue that informing the principal was the other agent’s
responsibility. Civil Code section 2332 has no application
when there is fraud by an agent against a principal. Nonsuit
was inappropriate because there was a question of fact
regarding whether Kostanian had notice that there was no
deposit prior to turning down the lease offer.
       Ticor argued that Kostanian was conflating the issues.
First, Anthony’s agency was contractual, whereas the escrow
agent was a neutral third party with a limited fiduciary duty
to follow the written escrow instructions. The buyer never
executed the escrow instructions; therefore Mahoney had no
duty as an agent to Kostanian as a matter of law. Second,
Kostanian was not left without recourse; she could pursue
causes of action against both Anthony and the buyer for
breach of contract. A real estate broker is legally obligated
to tell his client what he knows regarding the status of
escrow. The issue of Ticor’s liability was therefore a
question of law for the court, not an issue of fact to be
resolved by the jury.

Trial Court’s Ruling

      After reviewing Ticor’s written motion and hearing oral
argument from counsel, the trial court granted Ticor’s
motion for nonsuit.
      The court found that although there was a factual
dispute regarding whether Mahoney confirmed the deposit,
it was unreasonable for Kostanian (who was no novice in




                             13
real estate transactions) or her lender to rely on what were
clearly unexecuted draft instructions.
      The testimony demonstrated that Anthony was a dual
agent, and arguably in a better position to know when the
deposit would be made than either Kostanian or Mahoney
was, because he would receive the wiring instructions.
Moreover, after sending the erroneous escrow instructions,
Mahoney again told Anthony that Ticor had not received the
buyer’s deposit. Kostanian shared the lease offer with
Anthony prior to declining it. Anthony was fully aware that
there was no deposit at the time, but did not inform his
client.
      The court found that Mahoney was never engaged in a
contract with Kostanian. An escrow agent has no role until
the instructions are signed and a deposit is made.
Kostanian did not sign and return the draft escrow
instructions, and Anthony never reviewed the instructions or
otherwise moved the sale forward in his role as dual agent.
      The court ruled that (1) as a matter of law, Ticor’s
conduct could not have been a substantial factor in
Kostanian’s harm, and (2) Kostanian did not reasonably rely
on the escrow instructions because she was fully aware that
she had never signed the instructions.
      Kostanian timely appealed.




                            14
                         DISCUSSION

Legal Principles Relating to Non-Suit of an Action for
Fraud

      “A defendant is entitled to nonsuit if the trial court
determines as a matter of law that plaintiff’s evidence, when
viewed most favorably to the plaintiff under the substantial
evidence test, is insufficient to permit a jury to find in his
favor.” (Mendoza v. City of West Covina (2012) 206
Cal. App. 4th 702, 713.)
      “‘On a motion for nonsuit, “‘the court may not weigh
the evidence or consider the credibility of witnesses.
Instead, the evidence most favorable to plaintiff must be
accepted as true and conflicting evidence must be
disregarded. The court must give “to the plaintiff[’s]
evidence all the value to which it is legally entitled, . . .
indulging every legitimate inference which may be drawn
from the evidence in plaintiff[’s] favor . . . .”’ [Citations.] [¶]
In an appeal from a judgment of nonsuit, the reviewing court
is guided by the same rule requiring evaluation of the
evidence in the light most favorable to the plaintiff. ‘The
judgment of the trial court cannot be sustained unless
interpreting the evidence most favorably to plaintiff’s case
and most strongly against the defendant and resolving all
presumptions, inferences and doubts in favor of the plaintiff
a judgment for the defendant is required as a matter of law.’”
(Carson v. Facilities Development Co. (1984) 36 Cal. 3d 830,




                                15
838–839.)’” (Markowitz v. Fidelity Nat. Title Co. (2006) 142
Cal. App. 4th 508, 520 (Markowitz).)
      “‘“The rules governing the granting of a nonsuit,
however, do not relieve the plaintiff of the burden of
establishing the elements of his case. The plaintiff must
therefore produce evidence which supports a logical
inference in his favor and which does more than merely
permit speculation or conjecture. [Citation.] If a plaintiff
produces no substantial evidence of liability or proximate
cause then the granting of a nonsuit is proper. [Citation.]”
(Jones v. Ortho Pharmaceutical Corp. (1985) 163 Cal. App. 3d
396, 402.)’ (Alvarez v. Jacmar Pacific Pizza Corp. (2002) 100
Cal. App. 4th 1190, 1209.)” (Markowitz, supra, 142
Cal.App.4th at p. 520.)
      Generally, “‘“[t]he elements of fraud, which give[ ] rise
to the tort action for deceit, are (a) misrepresentation (false
representation, concealment, or nondisclosure); (b)
knowledge of falsity (or ‘scienter’); (c) intent to defraud, i.e.,
to induce reliance; (d) justifiable reliance; and (e) resulting
damage.”’ [Citation.]” (Small v. Fritz Companies, Inc.
(2003) 30 Cal. 4th 167, 173.)

Analysis

     Viewing the facts in the light most favorable to
Kostanian, and accepting as true her testimony that
Mahoney confirmed in their telephone conversation of May
29 that the buyer had made a deposit, we conclude that Ticor




                               16
is entitled to nonsuit as a matter of law. Mahoney’s
misstatement that a deposit had been paid was not a
substantial factor in causing Kostanian’s damages, because
Mahoney corrected that misstatement on June 3 when he
told Anthony that no deposit had been received. Kostanian
is charged with her agent Anthony’s knowledge, based on
this subsequent information provided by Mahoney, that the
buyer had not made the deposit. As a matter of law,
Kostanian (through her agent Anthony) knew, at the time
she received and declined the lease offer, that the buyer in
her sales transaction had failed to pay the $100,000 deposit.
Kostanian’s earlier, contrary understanding—that a deposit
had been made—once corrected, did not result in her
declining the lease and suffering damages.
      Under California law, “[a]s against a principal, both
principal and agent are deemed to have notice of whatever
either has notice of, and ought, in good faith and the exercise
of ordinary care and diligence, to communicate to the other.”
(Civ. Code, § 2332.) “[T]he doctrine of imputed knowledge
[operates] as follows: ‘. . . The fact that the knowledge
acquired by the agent was not actually communicated to the
principal, . . . does not prevent operation of the rule. . . . The
agent may have been guilty of a breach of duty to his
principal, yet the knowledge has the same effect as to third
persons as though his duty had been faithfully performed.’”
(Powell v. Goldsmith (1984) 152 Cal. App. 3d 746, 751
(Powell), quoting Columbia Pictures Corp. v. DeToth (1948)
87 Cal. App. 2d 620, 630].) “‘[N]otice to an agent in the course




                               17
of a transaction is constructive notice to the principal, and it
will not avail the latter to show that the agent failed to
communicate to him what he was told. [Citation omitted.]
This constructive notice, when it exists, is irrebutable. . . .’
(Watson v. Sutro (1890) 86 Cal. 500, 523.)” (Powell, supra, at
p. 751.) “[W]here a principal acts through an agent, a third
person dealing with such agent is entitled to rely upon his
knowledge and notice and it binds the principal.” (Hale v.
Depaoli (1948) 33 Cal. 2d 228, 232.) Such knowledge will be
attributed to the principal even if the agent has not
communicated it. (Santillan v. Roman Catholic Bishop of
Fresno (2008) 163 Cal. App. 4th 4, 10–11.)
       It is undisputed that Mahoney e-mailed Anthony on
June 3 to inform him that Ticor had never received the
buyer’s deposit, and Anthony acknowledged this
information, and its accuracy, in a return e-mail on the same
date. Anthony was Kostanian’s exclusive agent in the sales
transaction, and advised her regarding whether to proceed
with a sale or pursue the lease. Having disclosed that no
deposit had been made by June 3, Mahoney was entitled to
rely upon Anthony to relate this important information to
Kostanian, and the law imputes Anthony’s knowledge to her.
The fact that Anthony knew no deposit had been made
toward the sale at the time Kostanian discussed the lease
offer with him on June 4 is undisputed. Although Kostanian
testified that Anthony did not communicate this information
to her prior to June 13, as a matter of law, Kostanian is
charged with Anthony’s knowledge that the buyer had not




                              18
made a deposit when she declined the lease offer on June 5.
Her constructive knowledge is irrebuttable. Accordingly,
Mahoney’s earlier misstatement could not have been a
substantial factor in causing Kostanian’s damages.
      Kostanian attempts to circumvent this result by
arguing that because she was a party to the escrow,
Mahoney was also her agent and had a duty to notify her
“directly” that the deposit had not been received. Here, an
escrow was never created, because neither party to the
purchase agreement had executed the escrow instructions.
(Security-First Nat. Bank of Los Angeles v. Clark (1935) 8
Cal. App. 2d 709, 712 [an escrow is not created until the buyer
and seller agree to the terms of the escrow instructions and
the escrow company accepts the position of depository].)
Indeed, the escrow instructions prepared by Ticor make this
legal principle explicit, stating, “The agency and duties of
Escrow Holder commence only upon receipt of copies of these
Escrow Instructions executed by all parties.” Kostanian
essentially conceded this point on appeal by contending in
oral argument that it was the purchase agreement, not the
unsigned instructions, that created the escrow because that
purchase agreement indicated Kostanian and the buyer’s
intent to utilize Ticor’s services. But the record evidence
indicates Ticor was not brought into the transaction until
well after that agreement was signed; and, the instructions
prepared by Ticor (which undisputedly remained unsigned)
expressly note that it is not a party to the purchase
agreement, and would only carry out any of its provisions




                             19
together with the escrow instructions. Thus, there was not
an escrow, and without an escrow, there can be no agency
relationship, as “[a]n escrow holder is an agent and fiduciary
of the parties to the escrow.” (Summit Financial Holdings,
Ltd. v. Continental Lawyers Title Co. (2002) 27 Cal. 4th 705,
711 (Summit Financial Holdings).)
      Even if we were to assume that an escrow had been
created in connection with Kostanian’s agreement to sell the
property to the buyer, thereby transforming Mahoney into
an agent and fiduciary of Kostanian, the scope of his duties
to her would be limited. “[A]n escrow holder ‘has no general
duty to police the affairs of its depositors’; rather, an escrow
holder’s obligations are ‘limited to faithful compliance with
[the depositors’] instructions.’ [Citations.]” (Summit
Financial Holdings, supra, 27 Cal.4th at p. 711.) Kostanian
points to no provision in the purchase agreement, or in the
draft, unexecuted escrow instructions, requiring the escrow
holder to notify her directly (as opposed to through her
exclusive real estate agent) that a deposit had or had not
been made. Mahoney, acting on behalf of Ticor, was entitled
to rely on Anthony, as Kostanian’s exclusive agent, to
communicate all relevant information regarding the
transaction to Kostanian, and had no duty to relay such
information to her directly.
      Finally, we reject Kostanian’s contention that imputing
Anthony’s knowledge to her in these circumstances
undermines the purpose of section 2332 to promote equity
and prevent fraud. At its core, Kostanian’s complaint is that




                              20
Mahoney told her exclusive real estate agent all of the
information needed (i.e., that no deposit had been made),
when he should have told her directly. There is no
indication that Mahoney knew about or was involved in the
decision Kostanian had to make regarding whether to lease
or sell her property. Rather, she consulted her real estate
agent Anthony on that issue. We see no inequity in applying
section 2332 to impute Anthony’s knowledge to Kostanian.
Due to Mahoney’s most recent and unambiguous disclosure
to Anthony that there was no deposit (which Anthony
acknowledged he understood), Kostanian and Anthony had
fully accurate information when discussing her options. We
see no inequity in imputing Anthony’s knowledge to her, and
in finding that Mahoney’s prior misstatement was not a
substantial factor in causing injury to Kostanian.




                            21
                        DISPOSITION

       The trial court’s order granting nonsuit in Ticor’s favor
is affirmed. Ticor is awarded its costs on appeal.



                 MOOR, J.

           We concur:




                 RUBIN, P. J.




                 BAKER, J.




                               22